Citation Nr: 0819407	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  04-27 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to July 
1972.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his July 2004 substantive appeal, the veteran requested a 
hearing at a local VA office before a member of the Board.  
He was subsequently scheduled for a Travel Board hearing in 
February 2006.  However, he was unable to attend this hearing 
for good cause and requested that VA schedule another Travel 
Board hearing.  In June 2006, the Board granted his motion 
for another hearing.  In that grant, the Board specified that 
the veteran would be scheduled for a video conference 
hearing.  

By letter dated in April 2008, the RO informed the veteran of 
a video conference hearing scheduled in May 2008.  This 
letter also informed the veteran that he was not required to 
accept a video conference hearing and could, instead, be 
scheduled for a Travel Board hearing if he so preferred.  

In May 2008, the veteran submitted a statement to VA that 
indicating that he did not want a video conference hearing 
but did want a Travel Board hearing.  On Remand the veteran 
should be scheduled for the requested Travel Board hearing.  

It is important for the veteran to understand (excluding some 
very unusual situation) that this will be the last time the 
Board will remand this case in order to schedule the veteran 
for a hearing. 

The veteran has asserted that he suffered an inservice 
personal assault which resulted in PTSD.  In a February 2003 
letter, the RO told the veteran that VA needed his personal 
statement about the traumatic events and the later changes in 
his behavior.  He was asked to tell VA how inservice 
experiences disturb his current day to day behavior.  The 
letter informed the veteran to submit specific information as 
to the alleged stressor and of medical or mental health 
treatment he had received for his PTSD.  The Board finds that 
the veteran should be sent additional notice.  

38 C.F.R. § 3.304(f) states that VA will not deny a claim for 
PTSD based on inservice personal assault without first 
advising the veteran that evidence from sources other than 
his service record or evidence of behavior changes may 
constitute credible supporting evidence of the stressor.  
Thus, it is not merely current behavior changes or the 
veteran's statements regarding behavior changes that is of 
importance.  He should be told that evidence of behavior 
changes may constitute credible supporting evidence of the 
reported inservice personal assault and that such evidence 
can come from any source.  

Finally, PIES responses dated in March and September 2003 
indicate that requested records were mailed to the RO.  These 
responses were to a request for pages of the veteran's 
personnel file showing unit of assignment, dates of 
assignment, participation in combat operations, wounds in 
action, awards and decorations, and official travel outside 
the U.S.  This veteran's entire personnel file is pertinent 
to his claim on appeal because behavior changes could be 
reflected in disciplinary reports, performance evaluations, 
reassignment requests, and other administrative remarks.  

Hence, on remand his entire military personnel file should be 
obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter requesting 
that he submit credible supporting 
evidence of the occurrence of the reported 
inservice personal assault.  He should be 
told that evidence of behavior changes may 
constitute credible supporting evidence of 
the stressor and that such evidence can 
come from any source.  Allow an 
appropriate period of time for him to 
respond.  

2.  Obtain the veteran's entire military 
personnel file and associate the records 
obtained with the claims file.  

3.  Schedule the veteran for a Travel 
Board hearing (not a videoconference 
hearing).  

4.  Prior to recertification to the Board 
and after completion of any additional 
necessary development, readjudicate the 
veteran's claim for service connection for 
PTSD.  If the benefit sought is not 
granted, furnish the veteran and his 
representative a Supplemental Statement of 
the Case, and afford him a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

